NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS VELEZ-PILLADO,                        No.    16-73240

                Petitioner,                     Agency No. A200-963-148

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jose Luis Velez-Pillado, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

      Substantial evidence supports the agency’s determination that Velez-Pillado

failed to demonstrate a nexus between the harm he fears and a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground); cf. Barajas-Romero v. Lynch, 846
F.3d 351, 359-60 (9th Cir. 2017) (discussing Zetino). Thus, Velez-Pillado’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                    16-73240